cman me

a

er

ee

Case 2:16-cr-00055-DWA Document 78-16 Filed 12/11/19 Page 1of5

Sy oy

FCILORETTO

Note/Roport Type: Progress. Note

Printed Or: Sep 11, 2019 Printed At Altoona Medien Oncology.
Page: j

NOTE TYPE: CONSULTATION
PATIENT NAME: Tusha, Simon T
ARIA ID: AXXXXXXXX
DATE OF BIRTH: . Nov 03, 1972
DATE OF VISIT: Sep 10,2019

CONSULTATION |
Oear, No ‘Referrals fram! exist for this patient,

CHIEF COMPLAINT:
1+- Prostate carcinoma
2-Malignent Melanoma

HISTORY OF PRESENT ILLNESS/INTERIM HISTORY: | fet cg es oe
43-year-old white male was diagnosed with prosiale carcinoma in 2018 and underwent prostatectomy by Dr. Ryan

at medsiar health, Gell Air MD In April 2078 |
Sater does not Know the stage of the. disease and we do not have any infarTHIAvOn ak present. He dic not receive any
androger blockade before after the aroey : aes ae | nag Seng cciiant: |
He aiso did not receive any adjuant radiatica t erapy
He wee diagnosed with mali nant melanoma in February 2019 and had surgery at Johns Hopkins Medical Center i > ,
Baiti more Maryland details about the pathology of melanotic lesion is also not available at present. She did not rec
any adjuvant therapy. He does not know the stage of melanoma
Patent complain of fatigue & gradual weight loss over the last 6 months, He denies nausea vomiting or ano — No
history of headachs dizziness or seizure activity. No history of cough chest pain or dyspnea, No history 7 ee
vomiting abdominal or pelvic pain. No. nN of recent or recurrent infection. No history of bleeding of thrombos

REVIEW OF SYSTEMS:

The pertinent ROS are Incorporated In the HPI. L Beyond those, the remaining 40 organ system ROS are elther
normal/negative or listed below. - |

Constitutional Abnormal - No fevers, chills, night sweats, | excessive fatigue . Hx of 25 pounds weight oss over 6

months, Genitourinary (M) Abnormal - increased frequency of urination, spENTH no hematuria or dysuria, nistory of
discomfort of rt testicle, Psychiatric Abnormal - Any. | |

PAST MEDICAL HISTORY:
Mr. Tusha's medical history consists of prostate cancer (Gleason 344).

PAST SURGICAL HISTORY;

Mr. Tusha's surgicalprocedural histary consists of eum biopsy, left arm reconstruction, melanoma x 2, Radical
prostatectomy in 2018, and testicular bin 2012. | | 7 :

MEDICATIONS: r
This patient rapons not taking external medications,

Electronically Reviewed by: Shabbir Ahmad, M.D. on 9/ 10/201 9 16:22:06

ee
 

7 d a nes
ns Ra oem ee ple ™ ro

ae gg gy earch er rh

2 repel sie ee

 

 

Case 2:16-cr-00055-DWA Document 78-16 Filed 12/11/19 Page 2 of5

Name: Tusha, Simon T
Soni eport Type: Progress Note

Printed On: Sep 11,2019 Printed Ac Altoona, Medical Oneology
Pape: 2°

ALLERGIES:
PON

sulfa

FAMILY HISTO RY:

Mr. Tusha's mother is alive: Mi. His fivatarril gi randfather' iS alive: Skin Cancer, and stroke; prostate cancer colon
cancer! } vil, HO family history of blood disordars. | |

SOCIAL HISTORY:

Mr. Tusha is single. Mr. Tusha has never smoked. He nes no history of. drinking. Mr Tusha reports no contact with
hazarcous material.

Mr. 7 usha reports the following. suppor systems: ncarcerated, His diet consists of regular meals.

PHYSICAL EXAMINATION: st
Performed on Sep 10, 2019 11:36 H, Se ee CR EARL os |
Height “90 in Weight 178ibs BSA (derived) 1.99sqm BMI 25.54
femo creel NES 2) SRI Pulse Té/min Respiration. 16 min BP 137/78
HAGetoneee ges SIE |

  

  

G- f ully active, able to catry on al predisease activities without restrictions. {ECOG) ~

Constintional | Alen, cobperative, oriented, Mood ane affect appropriate: Well notriehed

Head Normocephalic

Eyes Conjunctivac and sclerae are clear and without icterus.

ENMT Normal oral mucoss

Neck . No neck mass or lymphadenopathy = = |

Hematalo gietLymphatc | No péetechiac or purpura. No tender or. palpable bya nodes } 0 the cervical,
2 supraclavicular, axillary or inguinal area. .

Respiratory _ Lungs are clear to auscultation without rhonchi or wheezing. —

Cardiovascular: _. Regular rate and rhythm of heart without murmurs,

Abdomen Non-tender, non-distended, no masses, ascites or hepatosplenomegaly.

Genitalie/Groin/Buttock (M)

Normal penis, no abnormal scrotal masies or tenderness, no testicular masses, epidydma!
fourtourosity

  

 

  

Back/Spinc - No kyphosis, Non-tender to palpation.

Extremities No pedal edema or calf tendemess :
Musculoskeletal No tenderness or swelling, normal range of motion without obvious weakness,
Integumentary No rashes, sears, or lesions suggestive of malignancy.

Neurologic Face symmetrical, powet of upper and lower extremity is normal, gait is normal
‘Psychiatric Alert and oriented times three. Coherent speech. Verbalizes understanding of our

discussions today,

LABORATO RY DATA:

Test cerformed on Sep 10, 2019 32: 10.

Glucose «87 7 mg/ es ine

BUN 10 mg/dL Creatinine

Cr Clearance (Est) 117.1260 mL/min Sodium >

 

Electronically Reviewed by: Shabbir Ahmad, M.D. on 8/10/2019 48:22:06

Si t9 “ON

er
+

 wySOEOE 610% “HL 488

 
aan ea ee ee oe er ee
=~

 

elon ie ork

 

 

Name: Tusha, Simon T.
Note/Repost Type: Progress Note

Case 2:16-cr-00055-DWA Document 78-16 Filed 12/11/19 Page 3of5

Printed On: Sep 11, 2019 Printed At Altoona Medical Oncology

    

 

Page: 3 edeurs Ald
Potassium 4-2 mmol/L Chioride a :
CO re 25. mmol, - Calciur | “ 4

AVG Ratio | | Ess Bi iyo, | oa REESE SNRRETE CFV INNS oho
Alkaline Phosphatase "8 UAL BURR EEOhaaae tank 4 : eugene |

 
     

‘AUESORTS ASE

a

S24 KSOA PEEL Anion Gap

  

 W3mmollb

 

eGFRNonAfritamAmeritan 102 mL/MIN eGFER African-American 118 mLIMIN
WBC | te 6. XIOEOL RBG (5.36 XIGEH2/L
MCV 87.0 fL MCH 29.5 Pg
MCHC 33.9 g/dL RDW- 13.8 %e
Platelet Count 227 KACHOS/L MP¥ OS fl
Neutrophil % 665% | ~~ Lymphosyte %. ate 7
Monocyte % 45%... Eosinophil % (08%
Basophil % 04% © Neutrophils (Abs) 4.0 X10E*3
Monoevies {Abs} 0,3 XIOE*3 Lymiphocytes (Abs) oe Xi0E*3
Eosinophils (Abs) 0.0 X10R3 Basophils (Abs) 0.0 X10B"3
PSA ¢ | O007 ne/mi fe. |
IMPRESSION: ae

{~ Hx of prostate carcinoma, prostatectomy in April 2078 -

2-history of malignant melanome had excision of the lesion from the lower back In Feb 2019 anda second lesion from
the scalp in May 20178 Johns Hopkins Hospital Baltimore Maryland | |

Complain of generalize weakness, unin
No suspicious skin lesion, no palpable
heids. No spinal tenderness. No focal n

ASSESSMENT AND PLAN:

1-VWill get tha previous record from Or.
2-io get tine previous record fram Or. M
3~check CBC CMP LDH today
4—atrange PET CT scan of whole body
Reevaluate after the above workup

Electronically Reviewed By: Shabbir Ahmad Sep 10, 2019 4:21PM

Electronically Reviewed by: Shabbir Abmad, M.D. on 9/10/2018 16:22:06 A 3

pd BETO OW

  

tended 25 pounds weight loss over the last 6 months ; |
phadenopathy are hepatosplenomegaly. Bilateral good air entry in the lung
urologic deficit | a ot bone Be

yan Cleary regarding his prostate carcinoma: a
nson from Johns Hopkins Hospital in Baltimore Maryland

a
me a .

    
  
 

heme £
BY ee Bag

WOOD 102 “YE "42g

 
Case 2:16-cr-00055-DWA Document 78-16 Filed 12/11/19 Page 4of5

a a e — : 7 . .
gan aggre agp At SPR EE. kk ere RM Neild egieg nee ree ee

/ _UPRMC! cence es

 

 

Fart

 

 

Patient: Tusha, Simon T
Patient Number: 741884208
Primary Insurance: Fci Seven Corners a ‘eo

 

Primary Diagnosis:  [CD-10 _C43.59 (Malignar’”
Primary Diagnosis: ICO-10 C&t (Malignant nt

Dats of Birth: 14/3972
‘Ordering Provider: Ahmed, Shabbir, M.D.
Ordaring Provider NPI: 1982673133 - oe Se
Test Ordered: PET/CT a es eget
Additional Order Detalls: Whole Body! |

 

Please Fax Results to:
Order Notation:

Date Orderod: 9/10/2019
Date Requested: ASAP

ee ic ae ee gee ee Ee

This order electronicelly signed by Ahmad, Shabbir, M.D. on 9/10/2019 at 12:00:20PM

 

Bede BIPM pee WVOGEO 6102 “LY “tag

 
<a i

 

 

2 ee toa. ae aah i : : ; ! ' s ‘ a “Thin aa: ; Mau — eae. FAP : P eg pat rh Aenari tig ah pe og he ge Beat cere Ra Ione eA ee aR na
Ba z : 1 1
a ; aa Fa od

= Hs SE ee

      

atte

 

 

sie

Patie nt:

Pationt Number:

Primary insurance:

Primary. Diagnosis:
Primary Diagnosis:

Date of Birth:

Ordering Provider:
Ordering Provider NPI:
Test Ordorad:

urs

 

 

HILLM
CANC

- Tusha, Simon T
744884208

 

Fol Seven Co ners

 

loD-10 C4

R CENTER aed

jennie

=

 

icD-40 G&4 (Malignant neoplasm of prostate

4/3/1972.
Ahmad, Shabbir, M.D.
4982673133 ©
‘Ultrasound

 

Additional Order Details: Ultrasound Testes

Please Fax Results to:

Ordor Notation:

Date Ordered:

Date Requested:

This order electronically signed by Ahmad, Shabbir, M.D, on 9/10/2019 al 12:19:47PM

9g Bti9

9/40/2019
ASAP

Case 2:16-cr-00055-DWA Document 78-16 Filed 12/11/19 Page5of5

Alloons Medical Oncology

BOO Howard Avenue
Ailootia, Pennsylvania 16601
Phone: (844) 860-2708.
Fax: (14) 946-3352

Outpatient Order Sheet

- Pol #: 04%62-015

59 (Malignant melanoma of other part of trunk

WVLODL 6300 “] 98s
